Citation Nr: 0517281	
Decision Date: 06/24/05    Archive Date: 07/07/05

DOCKET NO.  04-03 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma


THE ISSUE

Entitlement to educational assistance under the provisions of 
Chapter 30, Title 38, United States Code. 


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel




INTRODUCTION

The veteran served on active duty from October 1992 to 
December 1994.

This case comes to the Board of Veterans' Appeals  (Board) on 
appeal from an RO determination that denied the veteran's 
claim for educational assistance under chapter 30, Title 38, 
United States Code.


FINDINGS OF FACT

1.  The veteran served on active duty from October 22, 1992 
to December 9, 1994, a period of 25 months and 18 days.

2.  The veteran did not serve at least three years of 
continuous active duty in the Armed Forces, and her obligated 
period of active duty was not less than three years.

3.  The veteran was not discharged or released from active 
duty because of a service-connected disability; for a pre-
existing medical condition not characterized as a disability; 
for hardship; for the convenience of the Government after 
completing 20 months of a less than 3-year enlistment or 30 
months of a 3-year enlistment, or as a result of a reduction 
in force; or, for a physical or mental condition not 
characterized as a disability and not due to misconduct but 
determined to have interfered with duty.


CONCLUSION OF LAW

The veteran has not met the basic service eligibility 
requirements for entitlement to educational assistance under 
Chapter 30, Title 38, United States Code.  38 U.S.C.A. § 3011 
(West 2002); 38 C.F.R. § 21.7042 (2004). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that she is eligible for Chapter 30 
educational assistance benefits based on service from October 
22, 1992 to December 9, 1994.  Applicable regulations provide 
that an individual may be entitled to educational assistance 
in certain circumstances under Chapter 30, Title 38 of the 
United States Code.  Under 38 U.S.C.A. § 3011(a)(1)(A) (West 
2002) and 38 C.F.R. § 21.7042(a)(1) (2004), eligibility may 
be established when an individual first entered into active 
duty as a member of the Armed Forces after June 30, 1985.  
The individual also must demonstrate that he or she served at 
least three years of continuous active duty, or at least two 
years if the individual's initial period of active duty is 
less than three years.  38 U.S.C.A. § 3011(a)(1)(A)(i); 38 
C.F.R. § 21.7042(a)(2).   

The evidence of record indicates that the veteran first 
entered into active duty on October 22, 1992.  Therefore, she 
has met the first requirement of 38 U.S.C.A. § 3011 and 38 
C.F.R. § 21.7042.  The veteran has failed to satisfy the 
second requirement, however, as the evidence shows she did 
not serve for three years of continuous active duty, nor was 
her initial obligated period of active duty less than three 
years.  Based on her discharge date of December 9, 1994, the 
Board calculates that she served 2 years, 1 months, and 18 
days of her 3-year enlistment.  As this time period is less 
than the three years of continuous active duty service 
required by law, entitlement to Chapter 30 educational 
assistance benefits may not be granted.

The Board notes that an individual who does not qualify for 
Chapter 30 benefits under the aforementioned provision may 
nevertheless be entitled if she was discharged or released 
from active duty for a service-connected disability, a pre-
existing medical condition not characterized as a disability, 
hardship, the convenience of the Government after serving 30 
months of a 3-year enlistment or 20 months or a less than 3-
year enlistment, or as a result of a reduction in force, or, 
for a physical or mental condition not characterized as a 
disability and not due to willful misconduct but that did 
interfere with the individual's performance of duty.  38 
U.S.C.A. § 3011(a)(1)(A); 38 C.F.R. § 21.7042(a)(5).  

The veteran has not established that she was discharged or 
released for any of the above-noted reasons.  The veteran's 
Certificate of Release or Discharge from Active Duty (DD Form  
214) does not indicate a reason for her separation.  The RO 
contacted the United States Navy, who advised that the 
veteran's reason for separation code is KDF, which is 
"pregnancy or childbirth."  The service department 
specifically noted that the veteran's separation code was not 
one of the involuntary separation codes, such as conditions 
interfering with duty.  Official service records thus show 
that she was not discharged for the convenience of the 
government (discharge code COG), or for any disability, or 
for conditions interfering with duty (discharge code CIWD).

The veteran alleges that she was discharged not for the 
convenience of the government but for "hardship."  She 
relates that prior to her discharge, she was informed that 
she and her husband were to be stationed in different places 
just two months before their baby was due to be born and that 
she was having pregnancy problems reportedly due to stress.  
She states that she subsequently obtained an honorable 
discharge for hardship.  She argues that circumstances beyond 
her control had prevented her from remaining on active duty 
for the period of her original enlistment.  She believes that 
she is eligible for Chapter 30 education benefits on the 
basis of 38 C.F.R. § 21.7042(a)(5)(vi), for a physical or 
mental condition not characterized as a disability and not 
due to willful misconduct but did interfere with the 
individual's performance of duty.  

Regardless of her personal circumstances while in the 
service, the reason for the veteran's separation, as 
identified by the appropriate service department, was for 
pregnancy and childbirth.  Further, the service department 
indicated that her separation reason was not considered a 
condition interfering with duty, as the veteran believes.  
Nor does the Board find that her separation reason is due to 
hardship, as that is provided under 38 C.F.R. § 
21.7042(a)(5)(iii).  A hardship discharge (see 10 U.S.C. 
§ 1173) may be granted for a regular enlisted member of an 
armed force who has dependents.  In that case, there is no 
indication that she had filed a discharge application with 
the Navy on the basis of hardship.  Regardless, it has not 
been shown that the veteran had any dependents at the time of 
her discharge on December 9, 1994.  In fact, according to the 
veteran herself, her child was not born until a couple of 
weeks after the date of her discharge from service.  She has 
presented no other evidence to contradict the evidence of 
record with regard to her separation reason.  

Based on the foregoing, the Board finds that the veteran has 
failed to meet basic service eligibility requirements 
provided by law.  Therefore, she is not entitled to Chapter 
30 educational assistance.  As the disposition of this claim 
is based on the law, and not the facts of the case, the claim 
must be denied based on a lack of entitlement under the law.  
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

The Board has also considered the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475,  
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)), and 
its implementing regulations, codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)) (2004).  The 
Board notes that the RO failed to apprise the veteran of  the 
provisions of the VCAA in the statement of the case, or  at 
any other time.  Nevertheless, in this case it is not the 
factual evidence that is dispositive of this appeal, but 
rather the governing law.  In cases such as this, where the 
disposition is based on the law, and entitlement is not 
shown, the claim must be denied based on a lack of 
entitlement under the law.  See Sabonis, supra.  The appeal 
is without legal merit and further development or analysis  
would not be productive.  Cf. Wensch v. Principi, 15 Vet.  
App. 362, 367-68 (2001); Dela Cruz v. Principi, 15 Vet. App.  
143, 149 (2001).  Further action consistent with the VCAA is 
therefore not required.  Mason v. Principi, 16 Vet. App. 129 
(2002).  


ORDER

The veteran's claim for entitlement to Chapter 30 educational 
assistance is denied. 


	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


